Exhibit 10.59

CONSULTING AGREEMENT

Effective February 24, 2010 (“Effective Date”), Peter Osborne, an individual
with mailing address of 4960 Almaden Expy., #232, San Jose CA 95118
(“Consultant”) and Hansen Medical, Inc., a Delaware corporation having a
principal place of business at 800 E. Middlefield Road, Mountain View, CA 94043
(“Company”) agree as follows:

1. Services and Payment. Consultant agrees to undertake and complete the
Services, and abide by the terms, set forth in Exhibit A in accordance with and
on the schedule specified in Exhibit A. As the only consideration due Consultant
regarding the subject matter of this agreement (“Agreement”), Company will pay
Consultant in accordance with Exhibit A.

2. Ownership Rights; Proprietary Information; Publicity.

a. Company shall own all right, title and interest (including patent rights,
copyrights, trade secret rights, mask work rights, trademark rights and all
other intellectual and industrial property rights of any sort throughout the
world) relating to any and all inventions (whether or not patentable), works of
authorship, mask works, designations, designs, know-how, ideas and information
made or conceived or reduced to practice, in whole or in part, by Consultant
during the term of this Agreement that relate to the subject matter of, or arise
out of, the Services or any Proprietary Information (as defined below)
(collectively, “Inventions”) and Consultant will promptly disclose and provide
all Inventions to Company. Consultant hereby makes all assignments necessary to
accomplish the foregoing ownership. Consultant shall further assist Company, at
Company’s expense, to further evidence, record and perfect such assignments, and
to perfect, obtain, maintain, enforce, and defend any rights assigned.
Consultant hereby irrevocably designates and appoints Company as its agents and
attorneys-in-fact, coupled with an interest, to act for and on Consultant’s
behalf to execute and file any document and to do all other lawfully permitted
acts to further the foregoing with the same legal force and effect as if
executed by Consultant.

b. Consultant agrees that all Inventions and all other business, technical and
financial information (including, without limitation, the identity of and
information relating to customers or employees) Consultant develops, learns or
obtains in connection with Services or that are received by or for Company in
confidence, constitute “Proprietary Information.” Consultant will hold in
confidence and not disclose or, except in performing the Services, use any
Proprietary Information. However, Consultant shall not be obligated under this
paragraph with respect to information Consultant can document is or becomes
readily publicly available without restriction through no fault of Consultant.
Upon termination and as otherwise requested by Company, Consultant will promptly
return to Company all items and copies containing or embodying Proprietary
Information, except that Consultant may keep its personal copies of its
compensation records and this Agreement. Consultant also recognizes and agrees
that Consultant has no expectation of privacy with respect to Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored computer files, email messages and voice messages)
and that Consultant’s activity, and any files or messages, on or using any of
those systems may be monitored at any time without notice.

 

1



--------------------------------------------------------------------------------

c. As additional protection for Proprietary Information, Consultant agrees that
during the period that it is to be providing Services (i) and for one year
thereafter, Consultant will not encourage or solicit any employee or consultant
of Company to leave Company for any reason and (ii) Consultant will not engage
in any activity that is competitive with the business, and Consultant will not
assist any other person or organization in competing or in preparing to compete
with any business of the Company. Without limiting the foregoing, Consultant may
perform services for other persons only if such services do not represent a
conflict of interest or a breach of Consultant’s obligation under this Agreement
or otherwise.

d. To the extent allowed by law, Section 2.a and any license to Company
hereunder includes all rights of paternity, integrity, disclosure and withdrawal
and any other rights that may be known as or referred to as “moral rights,”
“artist’s rights,” “droit moral,” or the like. To the extent any of the
foregoing is ineffective under applicable law, Consultant hereby provides any
and all ratifications and consents necessary to accomplish the purposes of the
foregoing to the extent possible. Consultant will confirm any such ratifications
and consents from time to time as requested by Company. If any other person
provides any Services, Consultant will obtain the foregoing ratifications,
consents and authorizations from such person for Company’s exclusive benefit.

e. If any part of the Services or Inventions is based on, incorporates, or is an
improvement or derivative of, or cannot be reasonably and fully made, used,
reproduced, distributed and otherwise exploited without using or violating
technology or intellectual property rights owned or licensed by Consultant and
not assigned hereunder, Consultant hereby grants Company and its successors a
perpetual, irrevocable, worldwide royalty-free, non-exclusive, sublicensable
right and license to exploit and exercise all such technology and intellectual
property rights in support of Company’s exercise or exploitation of the
Services, Inventions, other work performed hereunder, or any assigned rights
(including any modifications, improvements and derivatives of any of them).

3. Warranty. Consultant warrants that: (i) the Services will be performed in a
professional and workmanlike manner and that none of such Services nor any part
of this Agreement is or will be inconsistent with any obligation Consultant may
have to others; (ii) all work under this Agreement shall be Consultant’s
original work and none of the Services or Inventions or any development, use,
production, distribution or exploitation thereof will infringe, misappropriate
or violate any intellectual property or other right of any person or entity
(including, without limitation, Consultant); and, (iii) Consultant has the full
right to allow it to provide the Company with the assignments and rights
provided for herein.

4. Former or Conflicting Obligations. Consultant represents and warrants to the
Company that Consultant will not disclose to the Company, or use, or induce the
Company to use, any proprietary information or trade secrets of others.
Consultant represents that Consultant’s performance of services under this
Agreement will not breach any agreement not to compete with others or any
agreement to keep in confidence proprietary information acquired by Consultant
in confidence or in trust prior to the effective date of this Agreement.
Consultant certifies that Consultant has no outstanding agreement or obligation
that is in conflict with any of the provisions of this Agreement, or that would
preclude Consultant from complying with the provisions hereof.

 

2



--------------------------------------------------------------------------------

5. Termination.

a. Either party may terminate this Agreement with or without cause upon notice
to the other party. Upon termination, the Company shall pay Consultant all
unpaid, undisputed amounts due for the Services completed prior to such
termination within ten (10) business days of the date of termination.

b. Sections 2 (subject to the limitations set forth in Section 2.c) through 9 of
this Agreement and any remedies for breach of this Agreement shall survive any
termination or expiration. Company may communicate such obligations to any other
(or potential) client or employer of Consultant.

6. Independent Contractor; No Employee Benefits. Consultant under this Agreement
is an independent contractor (not an employee or other agent) solely responsible
for the manner and hours in which Services are performed, is solely responsible
for all taxes, withholdings, and other statutory, regulatory or contractual
obligations of any sort (including, but not limited to, those relating to
workers’ compensation, disability insurance, Social Security, unemployment
compensation coverage, the Fair Labor Standards Act, income taxes, etc.), and is
not entitled to any to participate in any employee benefit plans, fringe benefit
programs, group insurance arrangements or similar programs. Consultant agrees to
indemnify Company from any and all claims, damages, liability, settlement,
attorneys’ fees and expenses, as incurred, on account of the foregoing or any
breach of this Agreement.

7. Assignment. This Agreement and the services contemplated hereunder are
personal to Consultant and Consultant shall not have the right or ability to
assign, transfer, or subcontract any obligations under this Agreement without
the written consent of Company. Any attempt to do so shall be void. Company may
assign its rights and obligations under this agreement in whole or part.

8. Notice. All notices under this Agreement shall be in writing, and shall be
deemed given when personally delivered, or three days after being sent by
prepaid certified or registered U.S. mail to the address of the party to be
noticed as set forth herein or such other address as such party last provided to
the other by written notice, or if sent by email, but only upon receipt of the
email being acknowledged by the recipient.

 

If to Consultant:    The contact information appears below Consultant’s
signature block. If to Company:    Hansen Medical, Inc.   

800 E. Middlefield Road

Mountain View, CA 94043

   Attn: Chief Executive Officer    Tel: (650) 404-5800

 

3



--------------------------------------------------------------------------------

9. Miscellaneous. Any breach of Section 2 or 3 will cause irreparable harm to
Company for which damages would not be an adequate remedy, and therefore,
Company will be entitled to injunctive relief with respect thereto in addition
to any other remedies. The failure of either party to enforce its rights under
this Agreement at any time for any period shall not be construed as a waiver of
such rights. No changes or modifications or waivers to this Agreement will be
effective unless in writing and signed by both parties. In the event that any
provision of this Agreement shall be determined to be illegal or unenforceable,
that provision will be limited or eliminated to the minimum extent necessary so
that this Agreement shall otherwise remain in full force and effect and
enforceable. This Agreement shall be governed by and construed in accordance
with the laws of the State of California without regard to the conflicts of laws
provisions thereof. In any action or proceeding to enforce rights under this
Agreement, the prevailing party will be entitled to recover costs and attorneys
fees. Headings herein are for convenience of reference only and shall in no way
affect interpretation of the Agreement.

 

4



--------------------------------------------------------------------------------

PETER OSBORNE     HANSEN MEDICAL, INC. By  

/s/ PETER OSBORNE

             By  

/s/ FREDERIC H. MOLL, M.D.

        Frederic H. Moll, M.D.         President & Chief Executive Officer

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

1. Reporting to the Chief Executive Officer (the “CEO”) and other executives
that the CEO may designate from time to time.

 

2. Payment of $35,000 per month, payable bi-monthly in arrears, with partial
months prorated based on the number of days of service.

 

3. Subject to the approval of the Compensation Committee of the Company’s Board
of Directors, Consultant will be granted a restricted stock unit award
representing the right to receive 10,000 shares of the Company’s Common Stock.
The award will be subject to the terms and conditions applicable to restricted
stock unit awards granted under the Company’s 2006 Equity Incentive Plan, as
described in that Plan and the applicable Restricted Stock Unit Agreement. 50%
of the units subject to the restricted stock unit award will vest upon
completion of three months of continuous service, and the remaining 50% of the
units subject to the restricted stock unit award will vest upon completion of
six months of continuous service, as described in the applicable Restricted
Stock Unit Agreement. In addition, if the Company terminates this Agreement
prior to full vesting of the restricted stock unit award for any reason other
than Consultant’s material breach of this Agreement, Consultant will become
vested in a number of units subject to the restricted stock unit agreement as
though the award had been vesting on a monthly (rather than quarterly) basis.

 

4. Reasonable expenses, including Consultant’s time, for pre-approved travel
will be reimbursed in accordance with the Company’s generally applicable
policies.

 

5. “Services” means services as the Company’s Interim Chief Financial Officer
which shall include service as the Company’s principal financial and accounting
officer and as the Company’s Chief Compliance Officer.

 

6